Citation Nr: 0840877	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-17 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a service connection claim for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio (the Pittsburgh RO retained jurisdiction).  
In that decision, the RO confirmed and continued the previous 
denial of service connection for PTSD.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in a November 
1998 rating decision and the veteran did not appeal that 
decision within one year of being notified.  

2.  Evidence received since the November 1998 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for PTSD.  


CONCLUSIONS OF LAW

1.  The November 1998 rating decision that denied the 
veteran's service connection claim for PTSD is final.  
38 U.S.C.A. § 7105 (1991); 38 C.F.R. § 3.104, 20.302, 20.1103 
(1998); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).  

2.  Evidence received since the November 1998 rating decision 
that denied service connection for PTSD is new and material, 
and the appellant's service connection claim for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008), eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied with regard to the veteran's claim to reopen the 
previously denied issue of entitlement to service connection 
for PTSD in the present case, the Board concludes that this 
law does not preclude the Board from adjudicating this 
matter.  This is so because the Board is taking action 
favorable to the veteran with regard to the new and material 
issue on appeal, and a decision at this point poses no risk 
of prejudice to him.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Legal Criteria

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(e), 20.201, and 20.302 (2008).  

If a decision becomes final, a service connection claim may 
be reopened and considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156 (2006); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

III.  Analysis

In a November 1998 decision, the RO denied service connection 
for PTSD and the veteran was notified of that decision the 
same month.  The veteran did not file a substantive appeal 
and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.  As the November 1998 decision is 
final, the veteran's service connection claim for PTSD may be 
considered on the merits only if new and material evidence 
has been received since the November 1998 decision.  

At the time of the November 1998 denial, the evidence in the 
claims folder consisted of an October 1997 PTSD questionnaire 
submitted by the veteran and his service treatment and 
personnel records.  On the PTSD questionnaire, the veteran 
identified two stressors.  The veteran's August 1968 
separation examination noted "night sweats" were reported 
by the veteran.  Service personnel records from 1966 to 1968 
noted that the veteran's military occupational specialty was 
rifleman and scout observer.  There was no corroboration of 
the veteran's claimed stressors or a diagnosis of PTSD.  

Evidence received after the November 1998 decision includes a 
memorandum from the Army Board for Correction of Military 
Records which granted full relief for the veteran and awarded 
him the Combat Infantryman Badge (CIB).  Also submitted were 
private and VA medical reports, some of which included 
diagnoses of PTSD.  

This new evidence, either by itself or when considered with 
the previous evidence of record, relates to an unestablished 
fact necessary to substantiate the PTSD claim; it raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156.  This additional evidence is new and 
material and serves as a basis to reopen the veteran's claim 
for service connection for PTSD.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Service connection for PTSD is 
reopened.  


ORDER

New and material evidence has been received to reopen the 
service connection claim for PTSD; to that extent, the appeal 
is granted.  


REMAND

During the pendency of the veteran's claim, he received a 
June 2008 decision from the Social Security Administration 
(SSA) granting disability benefits.  This decision references 
an October 2007 psychological evaluation and a state agency 
medical opinion.  This evidence is not currently of record.  
The Board must remand this claim so that the relevant SSA 
records and supporting medical documents may be associated 
with the veteran's claims folder.  

Accordingly, the case is REMANDED for the following action:  

1.  Request from the Social Security 
Administration, all records related to the 
veteran's claim for Social Security 
benefits, including all medical records 
and copies of all decisions or 
adjudications.  

2.  Readjudicate the claim of service 
connection for PTSD.  If the decision 
remains in any way adverse to the veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue remaining on appeal.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


